FINCH, Judge
(concurring).
The “quantitative evidence rule” in perjury cases is a common law rule. 7 Wig-more on Evidence, 3d ed., § 2040. Wig-more criticizes the rule as being “in its nature now incongruous in our system,” Wigmore, supra, § 2041, but it has been followed in a long line of Missouri cases, no doubt on the basis of § 1.010, RSMo 1969, V.A.M.S.
The General Assembly could change this requirement if it so desires, but it has not done so in defining perjury, § 557.010, RSMo 1969, V.A.M.S. That section makes no reference to the quantum of proof and does not indicate an intention to change the common law rule. Under such circumstances, I feel compelled to concur in the principal opinion.